Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5,11,12, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al-US Patent # 6,532,820 in view of Handel et al- US 2007/0068991 and Saitoh et al-US Patent # 5,115,809 and Hood et al-US Patent #4,712,722.  As to claim 3, 11, 12, 16, 18, 21-24, Fleming et al disclose an image and process and system for accurately evaluating the quality of a joint (weld) using ultrasonic responses including providing an ultrasonic transducer (1/2/3) in electrical communication with a variable signal generator (pulser 32) and signal an electrical terminal and a wire cable and creating the welded joint using an ultrasonic welding process.  In a related prior art device, Handel et al disclose an ultrasonic welding system for joining a wire 22 and a terminal 24, see par[26].  Therefore, the expediency of joining a wire and terminal as a weld with an ultrasonic welder is known as evidenced by the Handel et al reference.  Further, it is noted that Fleming et al is drawn to a weld which is a joint and therefore any type of joint such as a joint between an electrical terminal and a wire cable formed by an ultrasonic welding process such as that disclosed by Handel et al could be evaluated for quality by using the methodology of Fleming et al. since it is drawn to a weld which is a joint as well.  Further, it is noted that Fleming et al lack a teaching for a single transducer for transmitting/receiving the two different frequencies.  Rather, Fleming et al teach different transducers for each frequency.  In a related prior art device, Saitoh et al disclose an ultrasonic probe which has uses in evaluation of welded metal, see col. 1, lines 22-28 and further it is indicated that the probe is constructed by a and distribution of plurality of voids in the joint.  In a related prior art device, Hood et al disclose an ultrasonic weld evaluation system including transducer assembly 30 for evaluating welding head 22 and using two widely separated ultrasonic frequencies and receiving a set of reflection data and processing to detect a flaw with determining the type of flaw, whether the flaw exceeds predetermined limits of flaw size, the location (distribution of flaws) along with a determination of whether it can be repaired or stopping the welding process, see col. 2, lines 66 et seq. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included determining the size and distribution of the flaws as disclosed by Hood et al. in order to give a more thorough evaluation of the flaws being discovered and improving the flaw quality.  Further, as to claims 12 and 14, Fleming et al lack a teaching of determining the quality of porosity or lack of fusion.  However, Hood et al teach detecting and distinguishing flaws by porosity and lack of fusion and determining whether to repair based on these parameters, see col. 1, lines 47 et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have evaluated the flaws for .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 is repetitive of claim 11.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5, 11, 12, 14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861